DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species Ia and Species IIa in the reply filed on 2/24/21 is acknowledged.  Claims 1-6, 13-14, and 16 are readable upon the elected species.  Claims 7-12 and 15 are withdrawn as being directed to a non-elected invention.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-276039A (cited in IDS filed 1/10/20).
Note that a machine translation of JP 2004-276039A was filed by applicant on 9/30/20.
Regarding claim 1, JP 2004-276039A teaches a method for producing a metal ingot by using an electron-beam melting furnace (paragraph [0001], [0009]) having an electron gun (30) capable of controlling a radiation position of an electron beam (paragraph [0013], scan of the electron beam from the downstream side turned to the upstream side) and a hearth (10) that accumulates a molten metal of a metal raw material (40), the metal ingot containing 50% by mass or more in total of titanium (paragraph [0018], can be material of high purity, such as titanium sponge), wherein:
among a plurality of side walls of the hearth that accumulates the molten metal of the metal raw material, a first side wall is a side wall provided with a lip portion for causing molten metal in the hearth to flow out into a mold (fig 1-2, first side wall with lip pours into mold 20);
an irradiation line is disposed in a downstream region between an upstream region in which the metal raw material is supplied onto a surface of the molten metal and the first side wall, such that the irradiation line blocks the lip portion and two end portions of the irradiation line are positioned in a vicinity of the side wall of the hearth (fig 2, see electron beam pattern corresponding to part 11b, paragraph [0015], pattern can be inclined with respect to flow direction by one set of an electron gun, paragraph [0028], can be zigzag or straight line);
a first electron beam is radiated onto the surface of the molten metal along the irradiation line (paragraph [0028], beam pattern may be zigzag, cyclic/annular, or linear); and
the radiation of the first electron beam along the irradiation line increases a surface temperature of the molten metal at the irradiation line above an average surface temperature of the entire surface of the molten metal in the hearth (paragraph [0029-0030], degree of superheat over the mean temperature of the hearth pool), and forms, in an outer layer of the molten metal, a molten metal 

Regarding claim 2, JP 2004-276039A teaches the two end portions of the irradiation line are positioned in a vicinity of the first side wall (fig 2, see electron beam pattern corresponding to part 11b, paragraph [0015], pattern can be inclined with respect to flow direction by one set of an electron gun, paragraph [0028], can be zigzag or straight line).

Regarding claim 4, JP 2004-276039A teaches the molten metal flow is a flow from the irradiation line that arrives at a side wall that extends substantially perpendicularly toward the upstream from the first side wall among the side walls of the hearth (inherent result from the temperature of the molten metal at the irradiation line being above an average surface temperature of the entire surface of the molten metal, and the position of the irradiation line being inclined, as molten metal will flow from a higher temperature region toward a lower temperature region (Marangoni effect, see applicant’s specification, paragraph [0062]), MPEP 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)).

Regarding claim 16, JP 2004-276039A teaches the metal raw material contains 50% by mass or more of a titanium element (paragraph [0018], can be material of high purity such as titanium sponge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-276039A in view of JP 04-124229A (cited in IDS filed 5/14/21).
Regarding claim 3, JP 2004-276039A is quiet to the two end portions of the irradiation line are positioned at an inside face of the side wall or in a region in which a separation distance from the inside face of the side wall is 5 mm or less.
JP 04-124229A teaches electron beam melting of titanium (p.1 lines 13-14) where an electron beam irradiation line 7 is spaced less than 50 mm from the side walls of the hearth (4) (lines 88-95).  As a result, the surface temperature in the hearth can be made uniform, and that the temperature measurement at the central portion of the molten pool can be considered as an average value of the surface temperature of the molten pool (lines 88-95).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-276039A.
Regarding claims 5-6, JP 2004-276039A is quiet to the irradiation line has a convex shape that projects from the lip portion side toward the upstream (claim 5), and that the irradiation line is in a V-shape, or a circular arc shape having a diameter that is equal to or larger than an opening width of the lip portion (claim 6).
	However, JP 2004-276039A shows in figure 2 irradiation lines having a zigzag pattern projecting from the lip portion side toward the upstream (fig 2) and that the length of the lines are larger than the opening width of the lip portion (fig 2).  JP 2004-276039A further teaches that it is sufficient to just select a beam pattern suitably according to the kind of raw material, and that various patterns, such as a zigzag or a cyclic/annular form can be used for the guard zone (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art to form the irradiation line as a circular arc shape projecting from the lip portion toward the upstream, as JP 2004-276039A suggests various patterns can be used including cyclic/annular forms, and that the courts have held that changes in shape have been held obvious absent persuasive evidence that the particular configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).


	However, JP 2004-276039A shows an irradiation line having a zigzag pattern (fig 2, paragraph [0028]), which can be considered as having two directions (inclined to the right, and inclined to the left).  It would have been obvious to one of ordinary skill in the art to use the two sets of electron guns for the zigzag pattern as an alternative to one gun, thereby intersecting the paths, as JP 2004-276039A recognizes that the same effect can be achieved whether using one or two electron guns (paragraph [0015]). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-276039A in view of Entrekin (US 4,838,340, cited in IDS filed 5/14/21).
Regarding claim 14, JP 2004-276039A teaches the hearth comprises one refining hearth only (hearth 10) and the metal raw material is melted at a raw material supplying portion (position where raw material 40 is supplied in the hearth), the metal raw material in the molten metal is refined within the refining hearth (electron beam refining), but is quiet to the melted metal raw material being caused to drip from the raw material supplying portion onto a position on the supply line of the molten metal in the hearth.
Entrekin et al teaches continuous casting of fine-grain ingots by supplying molten metal to a mold (abstract), where the apparatus includes a cold hearth containing a pool of molten metal and energy input devices such as electron beam guns or plasma torches for melting the material in the hearth and maintaining the temperature of the molten material in the hearth (abstract).  Entrekin et al 
It would have been obvious to one of ordinary skill in the art to substitute the particulate raw material supply of JP 2004-276039A with a raw material bar which is melted and caused to drip into the hearth, as disclosed in Entrekin et al, as obvious alternatives for performing the same function of supplying the raw material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 13-14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/604,916 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teach the features required in the instant claims.  In particular, the instant application claims a method for producing a metal ingot by using an electron-beam melting furnace, where a first electron beam is radiated onto the surface of the molten metal along the irradiation line, the irradiation line disposed in a downstream region blocking the lip portion of the first side wall.  Claim 1 of the copending application similarly discloses a method for producing a metal ingot by using an electron-beam melting furnace, and claim 8 of the copending application discloses an electron beam radiated along an irradiation line to block the lip portion of the first side wall.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/604,916 in view of JP 2004-276039A.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teach the features required in the instant claims.  Note the teachings of copending application discussed above.  Claims 5-6 further claim the irradiation line to be a concave or circular arc.  However, JP 2004-276039A teaches of electron beam patterns and includes cyclic or annular patterns (paragraph [0028]).
It would have been obvious to claim a circular arc shape irradiation line, as JP 2004-276039A suggests various patterns can be used including cyclic/annular forms, and that the courts have held that changes in shape have been held obvious absent persuasive evidence that the particular configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735